Citation Nr: 0738753	
Decision Date: 12/10/07    Archive Date: 12/19/07

DOCKET NO.  04-03 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than June 29, 1995, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied an effective date earlier 
than June 29, 1995, for the grant of service connection for 
PTSD.

The Board remanded this case in June 2005 to ensure 
compliance with all notice obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107 (West 2002).  On remand, 
the Appeals Management Center (AMC) sent the veteran a letter 
later in June 2005 providing the required VCAA notice.

And as the Board also indicated when previously remanding 
this case, the veteran initially requested a hearing in his 
March 2003 notice of disagreement (NOD), but he subsequently 
contacted the RO in April 2004 and indicated he no longer 
wanted a hearing.  38 C.F.R. § 20.704(e) (2007).


FINDINGS OF FACT

1.  An October 1995 rating decision granted service 
connection for PTSD and assigned a retroactive effective date 
of June 29, 1995, for that award, the date the RO received 
the veteran's claim for this condition

2.  The veteran did not timely appeal that effective date.

3.  On January 25, 2002, the RO received the veteran's free-
standing claim for an effective date earlier than June 29, 
1995, for the grant of service connection for PTSD.



CONCLUSION OF LAW

The veteran's claim of entitlement to an effective date 
earlier than June 29, 1995, for the grant of service 
connection for PTSD has no legal merit.  38 U.S.C.A. § 7105 
(West Supp. 2005); 38 C.F.R. §§ 3.104, 20.1103 (2007); 
Rudd v. Nicholson, 20 Vet. App. 296 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On June 29, 1995, the veteran filed a claim for service 
connection for PTSD.  In an October 1995 rating decision, the 
RO granted service connection for PTSD and assigned an 
effective date of June 29, 1995, for that award, coinciding 
with the date of receipt of his claim for this condition.  He 
did not file a timely notice of disagreement (NOD) with 
respect to the effective date of that award.  Therefore, that 
decision became final and binding on him concerning the 
effective date.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.1103.

On January 25, 2002, the veteran filed a claim for an 
effective date earlier than June 29, 1995, for the grant of 
service connection for PTSD.  The RO denied his claim on the 
merits.  However, according to a recent decision by the 
United States Court of Appeals for Veterans Claims (Court), 
his free-standing claim for an earlier effective date must be 
dismissed as a matter of law.  

In Rudd v. Nicholson, 20 Vet. App. 296. 297-98 (2006), the 
Court held that once a decision which establishes an 
effective date becomes final, the only way the decision can 
be revised is if it contains clear and unmistakable error 
(CUE).  The Court noted that any other result would vitiate 
the rule of finality.  In other words, the Court has found 
that there is no free-standing claim for an earlier effective 
date.  When a claim like this is raised, the appeal must be 
dismissed.  Id. 

Based on the holding of the Rudd case, the Board is without 
legal authority to adjudicate the veteran's earlier-
effective-date claim on a basis other than CUE.  And since he 
has not raised the issue of CUE concerning that October 1995 
rating decision, his claim must be dismissed.

Since the veteran's claim is being dismissed, the duty-to-
assist and duty-to-notify provisions of the VCAA do not 
apply.  Indeed, VA must refrain from providing assistance in 
obtaining evidence when the appellant, as in this case, is 
ineligible for the benefit sought because of lack of legal 
entitlement.  38 C.F.R. § 3.159(d).  See also VAOPGCPREC 5-
2004 (notice and assistance pursuant to the VCAA are not 
required where the claim cannot be substantiated because 
there is no legal basis for the claim or because undisputed 
facts render the claimant ineligible for the claimed 
benefit); see also Mason v. Principi, 16 Vet. App. 129 
(2002).  So although the Board previously remanded this case 
in 2005 to comply with the VCAA, keep in mind that was before 
the Court issued its decision in Rudd in 2006 changing the 
course of the disposition.


ORDER

The appeal is dismissed.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


